Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 6, 2017

                                           No. 04-17-00663-CV

                                    IN RE Brandy Kara KRATZER

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On October 11, 2017, Relator filed a petition for writ of mandamus. The court has
considered the petition and the response and is of the opinion that Relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). In addition, Relator’s motion for temporary relief filed on November 13, 2017 is denied.

           It is so ORDERED on December 6, 2017.


                                                           _________________________________
                                                           Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2017.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 12-2153-CV, styled In the Interest of C.A.S and T.A.S., pending in the
25th Judicial District Court, Guadalupe County, Texas, the Honorable Robin V. Dwyer presiding.